Citation Nr: 1045266	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for a disability manifested by 
gross hematuria. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1992 to 
January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2009, the Board remanded this matter for additional 
development.  After completing the requested actions, the Appeals 
Management Center in Washington, D.C., continued the denials of 
this claim (as reflected in a February 2009 supplemental 
statement of the case) and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service treatment records show that the Veteran 
underwent a left spermatocelectomy and left varicocele ligation 
in May 1997, there is no evidence of gross hematuria or related 
chronic symptoms in service, and post-service complaints of gross 
hematuria were first noted more than 6 years after discharge. 

3.  The competent and probative medical opinion on the question 
of whether there exists a medical nexus between a disability 
manifested by gross hematuria and service weighs against the 
claim.




CONCLUSION OF LAW

The criteria for service connection for a disability manifested 
by gross hematuria. are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2005 and March 2009 letters provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection on appeal.  These 
letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letters further 
requested that the Veteran submit any additional information or 
evidence in his possession that pertained to his claims.  The 
March 2009 letter provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
proving the Veteran and his representative additional opportunity 
to respond, the RO readjudicated the issue on appeal in a 
February 2010 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, his mother, and his ex-
fiancé, as well as by his representative, on his behalf.  The 
Board also notes that although the Veteran was requested in a 
March 2009 letter to provided VA with authorization to obtain 
private medical records from J. H. Martin, M.D. and Dr. Ralph 
Henry, from October 2004 to the present, and from the Anderson 
Area Medical Center from May 2005 to the present, no response was 
received from the Veteran.  The Court has held that VA's duty to 
assist the Veteran in developing the facts and evidence pertinent 
to a Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility 
of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  It is clear from the above, that VA has done its utmost 
to develop the evidence with respect to the Veteran's claim for 
service connection on appeal.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  This 
rule does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

The Veteran asserts that he started experiencing gross hematuria 
after he had surgery for removal of a varicocele from his 
testicles during service, and that a gross hematuria condition 
has continued to exist since service.

Service treatment records (STRs) show that the Veteran complained 
of testicular edema and slight pain and underwent a left 
spermatocelectomy and left varicocele ligation in May 1997.  STRs 
a week later show that the results from the surgery were 
satisfactory.  The STRs are negative for complaints or findings 
of hematuria.

A March 2004 medical record from Anderson Area Medical Center 
shows that the Veteran complained of right flank pain and blood 
in the urine for the past few days.  He was diagnosed with gross 
hematuria, but the etiology had not yet been found.  

Private medical records from J. H. Martin, M.D., dated from 
August 2004 to October 2004; show that the Veteran complained of 
hematuria for the past three to four months.  The impression was 
gross hematuria.  A cystoscopy, retrograde pyelograms, and 
ureteroscopy were essentially unrevealing.  A renal ultrasound 
revealed no masses and normal kidneys.  His cystoscopy was 
normal, although Dr. Martin observed bloody efflux of urine from 
the Veteran's left ureter.  The Veteran then underwent 
ureteroscopy, which the doctor thought was normal.  The Veteran 
was referred to a Dr. Ralph Henry in regards to his gross 
hematuria; however, these records are not associated with the 
claims file.

In a July 2005 letter, the Veteran's former fiancé stated that 
the Veteran recovered from the in service surgery at her home. 
She recalled that after the surgery, the Veteran experienced cola 
colored urine that appeared to be blood, which she indicated she 
observed in the toilet.  This observation was noticed at least 72 
hours after the surgery.  She stated that the Veteran contacted a 
nurse and was informed to drink plenty of water, and it would 
pass. She furthered that the blood in the Veteran's urine did 
pass and was not observed by her again at any other time.  In a 
July 2005 letter, the Veteran's mother stated that when the 
Veteran came home for Christmas in 1997, she observed blood in 
his urine, and at various times after his separation from 
service.

Anderson Area Medical Center (MC) records from May 2005 reflect 
that the VA Clinic in Anderson, South Carolina contacted the 
Veteran and instructed him to go to the nearest emergency room 
for a blood transfusion as his hemoglobin was 6. The Veteran 
stated he had a history of gross hematuria that was paroxysmal 
for the last seven years; however, it had become constant over 
the past eight months. The discharge summary reflects a diagnosis 
of gross hematuria. All testing performed revealed negative 
findings.  The source of gross hematuria, as of yet, was unknown. 
The Veteran was to follow up with the VA clinic, D. Martoccia, 
MD., or with Dr Martin.

The Veteran was afforded a VA genitourinary examination in 
October 2005.  The VA examiner diagnosed chronic hematuria, 
unspecified diagnosis to his point with associated bouts of 
anemia, per old record.  The VA examiner noted that there has 
been no specific diagnosis given.  He commented that records 
associated with the claims file showing thrombus formation in the 
upper pole of the kidney should not be directly related to the 
surgical procedure performed for the varicocele, though that was 
not to say that the Veteran could not have had hematuria during 
service, as he most certainly could have.  The VA examiner 
furthered that there was no evidence of tumor or stone, though it 
appeared that the pathology lies actually in the kidney and not 
the testicular region.  The VA examiner furthered that if the 
specific diagnosis was needed, investigation secondary to either 
nephrologic or urologic evaluation should be allowed.  He 
concluded that it was difficult for him to estimate whether the 
bleeding/hematuria was associated with the time in which the 
Veteran was in the military; yet, he stated that it was as likely 
as not that the Veteran's hematuria was associated with 
initiation during a time frame of military service.  

A May 2009 VA genitourinary examination report reflects that the 
VA examiner reviewed the claims file and discussed pertinent 
medical records.  After performing a thorough examination, to 
include obtaining a medical history from the Veteran, the VA 
examiner diagnosed nonspecific glomerular changes including 
increase in mesangial matrix and cells, moderate interstitial 
fibrosis as well as mild arteriolar sclerosis.  The VA examiner 
discussed that there is no current hematuria present and there 
did not appear to be any hematuria on urinalysis since May 2007.  
He believed that it is less likely than not that the Veteran's 
condition causing the hematuria had its onset in the service or 
is related to the Veteran's service, including the surgery he had 
performed in May 1997.  His rationale for this is that the 
Veteran did not have the onset of gross hematuria until 
approximately eight years following the surgery, and 
approximately seven years after being out of the service.  
Although a definitive diagnosis cannot be given, there are 
interstitial changes and nonspecific glomerula changes which are 
the most likely reasons for the Veteran's persistent gross 
hematuria over the course of several years.  

Initially, the Board notes that the Veteran first complained of 
gross hematuria March 2004, which he indicated had only been a 
problem for the past few days, more than 6 years after discharge 
from service, and 7 years after the surgery performed during 
service.  This history is highly credible as he was seeking 
treatment at that time.  The Board points out that the passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, 
at that time, the Veteran related the onset of his gross 
hematuria to a few days prior to his medical consultation, with 
no indication by the Veteran that such symptoms had been 
continuing since the Veteran's discharge from service.  As such, 
the Board finds that there is a lack of evidence to support a 
showing of continuity after discharge.

The Board also points out that gross hematuria is a symptom, 
defined as blood in the urine visible to the naked eye (Stedman's 
Medical Dictionary, 798 (27th ed. 2000)); however, there must 
first be evidence of a disability in order for service connection 
to be granted.  "Disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1 (2009); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In this case, the medical evidence is less than definitive on the 
exact disability underlying the Veteran's gross hematuria.  In 
this regard, the August 2009 VA examiner specifically explained 
that although a definitive diagnosis cannot be given, there are 
interstitial changes and nonspecific glomerula changes which are 
the most likely reasons for the Veteran's persistent gross 
hematuria over the course of several years.  Even accepting that 
this is the diagnosed disability for the Veteran's gross 
hematuria, the Board finds that the weight of the medical 
evidence is against the claim.  

While the Board acknowledges that the October 2005 VA examiner 
provided a nexus opinion in favor of the Veteran that is relating 
the onset of the Veteran's hematuria to service, it is one that 
is in conflict with his overall findings.  In this regard, the VA 
examiner concluded that it was difficult for him to estimate 
whether the bleeding/hematuria was associated with the time in 
which the Veteran was in the military; yet, he concluded that it 
was as likely as not that the Veteran's hematuria was associated 
with initiation during a time frame of military service.  
However, the October 2005 VA examiner did not provide any 
specific medical basis for the opinion.  The Board notes that, in 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence in the adjudication of the merits.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Moreover, the October 2005 VA examiner could not provide a 
diagnosis of a disability for the underlying symptoms of gross 
hematuria.  As noted above, a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Thus, the Board finds that the October 2005 VA 
examiner's opinion is of limited probative value.

By contrast, the Board finds persuasive the medical opinion the 
May 2009 VA examiner provided in the report of examination, in 
which he opined, that it is less likely than not that the 
Veteran's condition causing the hematuria had its onset in the 
service or is related to the Veteran's service, including the 
surgery he had performed in May 1997.  The opinion clearly was 
based on full review of the Veteran's claims file, and, thus, 
consideration of the Veteran's documented medical history.  Such 
review would also, of necessity, involve consideration of the 
Veteran's reported history and assertions.  Furthermore, the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  Specifically, the VA examiner 
pointed out that the onset of gross hematuria was not until 
approximately eight years following the surgery in service, and 
approximately seven years after being out of the service.  
Moreover, he acknowledged that while a definitive diagnosis could 
not be given, interstitial changes and nonspecific glomerula 
changes are the most likely reasons for the Veteran's persistent 
gross hematuria over the course of several years.  Accordingly, 
the Board finds that the most persuasive opinion on the medical 
question upon which this claim turns weighs against the claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the BVA to assess the credibility and weight to 
be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran and his 
representative in support of the claim for service connection for 
a disability manifested by gross hematuria.  However, while the 
Veteran is competent to describe his symptoms, the Board finds 
that there is no evidence of record to show that he has the 
specialized medical education, training and experience necessary 
to render a competent medical opinion as to the nature and 
etiology of his gross hematuria, which as noted above is a 
symptom, and not an actual disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Hence, the lay assertions in 
this regard have no probative value.  It is considered highly 
unlikely that there would be several years of hematuria after 
service and that medical treatment would not have been sought.

Under these circumstances, the Board finds that the claim for 
service connection for service connection for a disability 
manifested by gross hematuria must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the preponderance of 
the evidence is against this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a disability manifested by gross hematuria 
is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


